                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 1 of 14




 1   Arthur J. Liederman (Bar No. 1184167)
 2
     (Admitted Pro Hac Vice)
     aliederman@morrisonmahoney.com
 3   Nicole M. Battisti (Bar No. 4961413)
     (Admitted Pro Hac Vice)
 4   nbattisti@morrisonmahoney.com
 5   MORRISON MAHONEY LLP
     120 Broadway, Suite 1010
 6   New York, NY 10271
     Telephone: (212) 825-1212
 7
     Facsimile: (212) 825-1313
 8
   Jeffrey S. Hunter, Esq. (Bar No. 024426)
 9 JHunter@rcdmlaw.com
10 RENAUD, COOK, DRURY, MESAROS, PA
   One North Central, Ste. 900
11 Phoenix, AZ 85004-4117
   Tel: (602) 307-9900
12

13                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
14

15     Iris Spedale and Daniel Spedale, husband        DOCKET NO.: CV-17-00109-PHX-JJT
16     and wife,
                                                       DEFENDANT’S REPLY TO
17                                  Plaintiffs,        PLAINTIFFS’ OPPOSITION TO
                  v.                                   DEFENDANT’S MOTION TO
                                                       EXCLUDE OPINIONS OF
18     Constellation Pharmaceuticals, Inc.,            PLAINTIFFS’ EXPERT JAMES P.
                                                       SUTTON, M.D.
19                                  Defendant.
                                                       [ORAL ARGUMENT REQUESTED]
20

21

22
             COMES         NOW,     CONSTELLATION          PHARMACEUTICALS,             INC.
23
     (“Constellation” or “Defendant”), in the above-entitled action, by its attorney, Morrison
24
     Mahoney, LLP and Renaud Cook Drury, Mesaros, PA, and submits this Reply to Plaintiffs’
25
     Memorandum In Opposition to Defendant’s Motion to Exclude Opinions of Plaintiffs’
26
     Expert James P. Sutton, M.D.
27

28
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 2 of 14




 1          OBJECTION TO PLAINTIFFS’ ADMISSION OF DR. JAMES P. SUTTON’S
                                  DECLARATION
 2
             In compliance with Local Rule (LRCiv) 7.2(m)(2), Constellation objects to the
 3
     paragraphs 13, 15, 16-25, 36-38, 41, 43, 49, 50-52, 57, 61-72, 75-91, 95-96 and 99-100 of
 4
     the Declaration of Dr. James P. Sutton (“Declaration”) attached as Exhibit 3 to Plaintiffs’
 5
     Memorandum in Opposition to Defendant’s Motion to Exclude Opinions of Plaintiffs’
 6
     Expert James P. Sutton, M.D. [Dkt 65], as it is an improper attempt by plaintiffs to
 7
     supplement his expert report over four months after Plaintiffs were to provide a “full and
 8
     complete expert disclosure pursuant to Rule 26(a)(2)(A)-(C),” and almost two months after
 9
     the close of all discovery. (See Rule 16 Scheduling Order, Dkt 52). Plaintiffs have not
10
     requested an extension of either fact or expert discovery, or served any supplemental expert
11
     disclosure      by   the   rebuttal   expert   disclosure   deadline    of    September     17,
12
     2018. Notwithstanding, Sutton’s assertion that he is submitting it “in order to address
13
     Constellation’s inaccurate contentions regarding my expert opinions” (¶ 3), his declaration
14
     goes way beyond that purpose by substantively offering new opinions not contained in his
15
     expert report, and by citing to new publications for the first time.
16
             Sutton’s Declaration attempts to belatedly back-door additional opinions and clarify
17
     many of his opinions which were lacking factual and scientific support. His Declaration
18
     provides an in-depth and detailed analysis of Constellation’s preclinical toxicology data,
19
     the results of the data, the adverse effects exhibited by the animals, and what Sutton
20
     believes to be neurotoxic effects in the data. See Declaration ¶¶ 61-72. Sutton’s expert
21
     report states nothing about Constellation’s preclinical toxicology data and at his deposition
22
     Sutton testified that he reviewed the preclinical toxicology data for the subject clinical trial
23
     and when specifically asked whether he saw any “neurological issues in the general
24
     toxicology data,” he testified, “I would have to refer to the actual documents. My
25
     recollection is that nothing was noted and that the details as to what was done were very
26

27

28                                                  1
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 3 of 14




 1
     sketchy and limited.”1 In similar fashion, Sutton’s declaration also goes into depth about
 2
     various federal regulations and guidelines, namely ICH S7A and ICH S9, to expand on the
 3
     preclinical testing guidelines and analyzing it in connection with Constellation’s preclinical
 4
     data. See Declaration ¶¶ 75-91. In Sutton’s expert report, he simply opines that
 5
     Constellation “failed to adequately test for potential neurotoxicity in violation of basic
 6
     guidelines for preclinical safety testing,” but does not mention any ICH guideline
 7
     specifically and how Constellation was in violation of such guidelines. Moreover, he
 8
     conceded at his deposition that he did not “directly reference” the federal guidelines in his
 9
     report and did not feel it was necessary to itemize the regulation since he included it in the
10
     list of things he reviewed.2
11
             Sutton further expands on the difference between the BET inhibitor used in the
12
     “Allis” article (Jq1) and the study drug (CPI-0610) regarding the blood brain barrier
13
     penetration, the properties/similarities shared by these compounds and even provided a
14
     chemical structure graph (¶¶ 15-25); discusses the differences in terminology between
15
     learning, short-term, and long-term memory and the connection between these processes
16
     and neuronal function at the cellular and molecular level (¶¶ 36-38); and elaborates on
17
     various experiments conducted by “Allis” (¶¶ 49-52), all of which go beyond addressing
18
     or clarifying alleged “inaccurate contentions” regarding his expert opinions and which
19
     were not part of the opinions in his expert report or testimony. Sutton cites to and relies
20
     upon additional articles that were not originally cited or referred to in his expert report or
21
     mentioned as reliance at his deposition, which are also improper. See Declaration ¶¶ 13,
22
     43, 57, 95, 96, 99, 100.
23
             Submission of new expert opinions at the summary judgment and Daubert stage is
24
     a complete violation of this Court’s Order and federal rules, and is extremely prejudicial to
25

26 1 See Constellation’s SOF, Exhibit Z, 35:13-21.
27 2 See Constellation’s SOF, Exhibit Y, p. 8 s. 1(b); Exhibit Z, 28:15-30:22; 41:21-42:4.

28                                                 2
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 4 of 14




 1
     Constellation by its inability to have their experts rebut the new opinions or depose Sutton
 2
     on his new theories. A party’s failure to abide by the disclosure requirements is governed
 3
     by Fed. R. Civ. P. Rule 37(c)(1), which provides that “if a party fails to provide
 4
     information ... as required by Rule 26(a) or (e), the party is not allowed to use that
 5
     information ... to supply evidence on a motion, at a hearing, or at a trial, unless the failure
 6
     was substantially justified or harmless” or the disobedient party may be prohibited “from
 7
     supporting or opposing designated claims or defenses, or from introducing designated
 8
     matters in evidence.” An expert’s report must be disclosed under Rule 26(a)(2)(B) and
 9
     any additions or changes to this information must be disclosed by the pretrial disclosure
10
     deadline under Rule 26(a)(3). See, Fed. R. Civ. P. 26(e)(2). The pretrial disclosure
11
     deadline in this case was October 8, 2018. Therefore, plaintiffs’ late submission of
12
     additional opinions in the Declaration, for the paragraphs identified above, must be
13
     disregarded and stricken from the record.
14
                                            ARGUMENT
15
             Sutton’s opinions and testimony should be excluded because they are not based on
16
     any objective scientific research, testing or methodology, and are no more than personal
17
     opinion. Constellation does not dispute the fact that Sutton is a board-certified neurologist
18
     who has participated as a principal investigator in dozens of clinical trials. However,
19
     Sutton renders opinions that go well beyond the scope of his neurological and principal
20
     investigator expertise. His opinions concerning the design of a clinical trial for a cancer
21
     drug, and the language to be included in an informed consent, are not areas in which Sutton
22
     has training, experience, or expertise, and he should not be able to render his personal
23
     opinions and gratuitous observations which are unsupported by scientific knowledge and
24
     valid principles. Moreover, Sutton relies on no objective methodology in rendering his
25
     opinions which would assist the trier of fact.
26

27

28                                                 3
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 5 of 14




 1           I.       SUTTON’S OPINIONS ARE OUTSIDE HIS EXPERTISE
 2           Defendant incorporates its submission on its motion regarding Sutton’s lack of
 3   experience and qualifications warranting the exclusion of his report and opinions. He is a
 4   clinical neurologist who has acted as a principal investigator in clinical trials, but this
 5   experience does not translate to an expertise on all aspects of clinical trial design, or the
 6   drafting of clinical trial studies or protocols or informed consents. He has not been involved
 7   in negotiations with the FDA regarding Investigational New Drug Applications (NDA) nor
 8   does he work with the standards or regulations associated with the process. He has not
 9   been a participant on an Independent Research Board involved in the approval process or
10   the monitoring of trial studies. He is not a toxicologist and has no experience in toxicology
11   studies; oncology trials, BET inhibitor studies or trials. Despite plaintiffs’ representation
12   in their opposition that Sutton has preclinical trial experience, he testified that he has never
13   participated in “pre-clinical phases or been a consultant in pre-clinical phases for drugs.”3
14   Acting as a neurology principal investigator in clinical trials does not translate into an
15   expert in the development and design of an oncology clinical trial, design of toxicology
16   studies in the preclinical phase, preparation of an IND submission, including the drafting
17   of the protocol for the FDA’s consideration.
18           While Sutton states that he has “reviewed” clinical trial protocols, he has never been
19   involved in the drafting process.4 Preparation of an oncology drug clinical trial process
20   differs from other drugs, yet, Sutton was unaware that the IND submissions for cancer
21   drugs differ from non-cancer drugs.5 In fact, he testified that he has never read any BET
22   inhibitor IND submission, has never worked as a principal investigator on a BET inhibitor
23   drug, or any oncology drug, and had no knowledge whether other BET inhibitor studies
24

25
   3 See Constellation’s Motion to Exclude, Dkt 55, Exhibit B, 22:4-6.
26 4 See Constellation’s Motion to Exclude, Dkt 55, Exhibit A, p. 1.

27 5 See Constellation’s Motion to Exclude, Dkt 55, Exhibit B, 33:2-11.

28                                                  4
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 6 of 14




 1
     have reported manic or psychotic episodes or neurological type illnesses.6 Sutton has no
 2
     specific knowledge about other BET inhibitor clinical trials, and has no personal
 3
     knowledge about whether these trials conducted additional neurotoxicity testing in the pre-
 4
     clinical phase, as he was suggesting defendant should have conducted.7 Sutton has never
 5
     reviewed a BET inhibitor IND submission.8
 6
             Plaintiffs’ reliance on Messick to argue that “an expert’s reliance on his own
 7
     extensive clinical experience, coupled with his examination of the plaintiffs’ records,
 8
     treatment, and history” permits Sutton’s testimony9 is misplaced. Messick involved an
 9
     expert with direct clinical experience regarding the plaintiff’s injury, opining on the
10
     causation of that injury. Messick, 747 F.3d at 1197. Here, not only are Sutton’s opinions
11
     not limited to Ms. Spedale’s neurological injury and its causation, he has no clinical
12
     experience with the neurological effects of BET inhibitors, or experience which would
13
     allow him to opine on issues of liability with respect to the sponsor of a clinical trial.
14
     Indeed, Sutton has never participated in such a preclinical, or other cancer drug trial. His
15
     opinion is a product of his review of the “Allis” article, which is not clinical research he
16
     has relied upon in practice, but is rather something he reviewed for this litigation.
17
             Sutton’s opinion that Constellation failed to obtain Ms. Spedale’s informed consent,
18
     and regarding the content of the informed, consent is outside the scope of what a clinical
19
     neurologist can offer as an opinion. While he has worked with specific informed consents
20
     as a principal investigator, that fact does not translate into an expertise for what is required
21
     in all informed consents or how they should be composed or structured. Sutton has no
22

23

24 6 Id.; See also Constellation’s Motion to Exclude, Dkt 55, Exhibit B, 36:8-11.
25
   7 See Constellation’s Motion to Exclude, Dkt 55, Exhibit B, 32:3-9.
   8 See Constellation’s Motion to Exclude, Dkt 55, Exhibit B, 33:2-3.
26 9
     See Plaintiff’s Opposition, Dkt 65, pgs. 10-11; see also, Messick v. Novartis Pharm.
27 Corp., 747 F.3d 1193, 1198 (9th Cir. 2014).

28                                                  5
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 7 of 14




 1
     regulatory, communications, or human factors experience, and has no knowledge in
 2
     drafting an informed consent. He is not an IRB expert on the federal regulations governing
 3
     the substance of what should be included in an informed consent, how it should be
 4
     explained, or the format of the consent form. Sutton’s opinions are based on personal
 5
     opinion/preference as a “consumer,” or recipient of the consent form, and not on any
 6
     expertise in drafting the form, or in human factors, which would qualify him to opine on
 7
     where information should be placed in an informed consent. His opinions are not based on
 8
     any “scientific, technical, or otherwise specialized knowledge.” Fed. Rules Evid. Rule 702.
 9
     The Ninth Circuit has noted that a “very significant fact to be considered is whether the
10
     experts are proposing to testify about matters growing naturally and directly out of research
11
     they have conducted independent of the litigation, or whether they have developed their
12
     opinions expressly for purposes of testifying.” Daubert v. Merrell Dow Pharms., Inc., 43
13
     F.3d 1311, 1317 (9th Cir. 1995). Based on that standard, and the nonexistent experience
14
     Sutton has with BET inhibitors in a clinical trial setting, drafting clinical trial protocols,
15
     design and conducting of preclinical testing and IND submissions to the FDA his opinions
16
     outside the scope of his knowledge and should be precluded.
17

18           II.      SUTTON’S OPINIONS SHOULD BE EXCLUDED SINCE THEY ARE
                      SPECULATIVE AND NOT BASED ON SUFFICIENT DATA OR A
19                    RELIABLE SCIENTIFIC METHODOLOGY
20           Notwithstanding the fact that Sutton’s opinions are outside the scope of his medical
21   and scientific expertise, his opinions are unreliable and not credible as they are not based
22   on research or work that he has personally participated in or conducted. Sutton’s opinions,
23   relying on the “Allis” article, is only formulated in anticipation of this litigation.
24   Substantively relevant to the plaintiffs’ action are the following of Sutton’s opinions which
25   must be excluded: (i) whether the informed consent was properly crafted; (ii) whether the
26   defendant was negligent in pre-clinical testing; and (iii) whether there should have been
27

28                                                 6
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 8 of 14




 1
     protocol criteria excluding as clinical trial participants individuals with “prior or active
 2
     central nervous system neurological or psychiatric illness.”10. As set forth below, none of
 3
     those opinions are based upon independent research or scientifically valid principles, nor
 4
     are they founded on more than mere conjecture, and therefore must be excluded.
 5
             First, with respect to the informed consent opinion, as noted in the moving papers
 6
     and in this reply, point I, Sutton is without expertise to opine on the construction and
 7
     propriety of the informed consent document, or, for example, whether it is deficient for not
 8
     including exclusion criteria in the document. His opinion provides no expertise to assist
 9
     the trier of fact and should be excluded.
10
             Second, with respect to whether the defendant adequately conducted pre-clinical
11
     testing, the vacuous nature of his “expert” opinion is underscored by his own inconsistency.
12
     In his deposition testimony, Sutton admitted that he did not believe that the defendant was
13
     negligent in its IND submission to the FDA. Yet that is where pre-human testing results
14
     were submitted and analyzed. He does not opine on the inadequacies of defendant’s tests,
15
     and does not describe what additional tests should have been conducted, or what the results
16
     would have been that would cause changes in the study. His opinion is premised on a
17
     conclusion derived from the “Allis” article that there might be some risk of adverse
18
     neurological effects that may be associated with the test drug that were not tested, which
19
     is based on a the “Allis” report of long term memory effects on rats with a different BET
20
     inhibitor. In addition, Sutton admits that he was not familiar with the test product and he
21
     did not conduct research or studies on inhibitors or any oncological drugs and their
22
     neurological effects. Thus, Sutton’s opinion provides at best a speculation based on a rat
23
     study of a different inhibitor. While his affidavit submitted in opposition refers to the
24
     defendant’s own test results and various applicable standards, those references are nowhere
25

26

27   10 See Constellation’s Motion to Exclude, Dkt 55, Exhibit A, p. 11, Section 7(b).

28                                                7
     1178914v.2
                  Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 9 of 14




 1
     in his expert report and therefore must be excluded as untimely and prejudicial. At best,
 2
     Sutton, suggests that there were unknown potential risks but does not opine on the extent
 3
     of the risk, the character of the effect, the severity, the frequency, the probability (or even
 4
     possibility). His speculation is not a measured opinion with support and reasoning, the
 5
     exact type of unsupported testimony that the evidentiary rules seek to avoid.
 6
             The third and most significant of Sutton’s opinions which should be excluded is that
 7
     defendant’s should have included an criteria excluding proposed participants who had prior
 8
     neurological or psychological illness, such as Ms. Spedale, who had prior drug induced
 9
     mania. That conclusion is bereft of any connection to research or facts in this case or any
10
     other similar trial. Absent from Sutton’s opinion is any basis to believe that the unknown
11
     risk of neurological adverse effects would target a specific population. The comments in
12
     the “Allis” article and other literature cited, which is general and not directed to any specific
13
     population. For this reason Sutton is careful not to overreach and suggest that the test
14
     product should not have been administered to all at all. He does not contest the FDA
15
     approval. Yet he nevertheless suggests without any support that a specific exclusion was
16
     mandated. Moreover he suggests that Ms Spedale with her brief history of a resolved
17
     incident of steroid induced mania would fall into this exclusion, The fatal flaw in Sutton’s
18
     opinion, is that he has formulated a hypothesis but never performed any independent
19
     research on the CPI-0610 inhibitor or any BET inhibitor to determine whether it could
20
     affect patients with prior psychiatric disorder, nor was he able to cite any published data
21
     that studied the effects of CPI-0610 on the brain. In fact, the lead author of the “Allis”
22
     Article stated that the BET inhibitor being studied suggested only that it could produce
23
     “neurological side effects.” 11
24

25

26 11 See https://neurosciencenews.com/bet-inhibitors-memory-loss-2494/ (last visited
27 January 8, 2019).

28                                                  8
     1178914v.2
              Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 10 of 14




 1
             The “Allis” article did not conclude that BET inhibitors as a class can affect patients
 2
     with prior neurological or psychiatric illness, that there is a risk of neurological injury,
 3
     mania, or psychosis with BET inhibitors, or that those with drug induced mania should
 4
     particularly be excluded from a trial. In fact, nothing in the “Allis” article, or any other
 5
     medical or scientific article/peer-reviewed journal, has concluded that CPI-0610 could
 6
     “negatively affect the brain function or psychological state of an individual.”12 Instead in
 7
     a quintessential example of reverse engineering an opinion to fit a plaintiff fact scenario,
 8
     Sutton contends that people with prior neurological and psychological injuries should have
 9
     been excluded, only citing evidence that suggests an effect on rats (but not selectively rats
10
     with prior psychological history). While Sutton cites studies indicating that many
11
     chemotherapy drugs are known to breach the blood brain barrier, he does not opine that all
12
     of these drugs should exclude individuals with prior psychological or neurological injuries.
13
     Sutton does not offer a basis for this selective criteria, such as research, studies, or any
14
     other basis upon which he can reasonably conclude that such a history suggests a
15
     predisposition to certain adverse effects that speculatively may be associated with the test
16
     drug. Nor can Sutton cite to any other clinical trials involving BET inhibitors that employ
17
     a similar exclusion criteria – nor any drugs in which similar evidence or concerns creates
18
     such an exclusion criteria. The fallacy of argument is underscored by the fact that the
19
     purported evidence upon which the plaintiffs rely would be applicable to all potential
20
     participants, yet that is not the result advocated. Instead it is a transparent effort to find
21
     some basis to have removed Ms. Spedale from the trial. Litigation strategic arguments do
22
     not constitute medical and scientific methodology that should or can be considered a basis
23
     for admitting expert opinions or as a basis for a negligence cause of action. In sum, Sutton’s
24
     opinion is speculative and is not scientifically reliable or based on any credible
25

26

27   12 See Plaintiffs’ Opposition, Dkt 65, p. 7.

28                                                  9
     1178914v.2
              Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 11 of 14




 1
     methodology that CPI-0610 could cause harm to an individual with prior or active central
 2
     nervous system neurological or psychiatric illness.
 3
             Notably, this district has found expert opinions to be unreliable when the medical
 4
     and scientific articles relied upon by the expert do not support his conclusion, such as is
 5
     the case here. See Cloud v Pfizer Inc., 198 F.Supp.2d 1118, 1132 (D. Ariz. 2001). The
 6
     expert in Cloud was not permitted to rely on articles that were only suggestive of a link
 7
     between the drug and the injury, to conclude that the drug does or did in-fact cause injury.
 8
     Id; See also Cabrera v. Cordis Cop., 134 F.3d 1418, 1422 (9th Cir. 1998)(excluding
 9
     expert’s opinion after he failed to identify any peer-reviewed research justifying his
10
     conclusions). The speculative nature of Sutton’s opinion is analogous to the opinion in
11
     Cloud that was held to be impermissible. The “Allis” article is speculative as to whether
12
     CPI-0610 could have any effect on the brain. See also, In re Bard IVC Filters Products
13
     Liability Litigation, 2018 WL 495187 (D. Ariz. 2018)(excluding plaintiffs’ expert doctor
14
     because it was clear that his opinions were based on his own personal views, rather than
15
     on any scientific, technical, or specialized knowledge).
16
             Furthermore, to aid the courts in determining the reliability of an expert, the
17
     Supreme Court suggested considering several factors, including: (1) whether a theory or
18
     technique can be tested; (2) whether it has been subjected to peer review and publication;
19
     (3) the known or potential error rate of the theory or technique; and (4) whether the theory
20
     or technique enjoys general acceptance within the relevant scientific community. Daubert,
21
     509 U.S. at 592-94. Here, Sutton’s theory that the study drug could cause neurological or
22
     psychological illness to an individual has never been tested, it has never been subjected to
23
     peer review or publication, there are no known error rates for this theory since it has not
24
     been tested, and it is certainly not generally accepted within the scientific community.
25
     Notably, Sutton testified, “I didn’t offer opinion about [IND] submission, and I don’t have
26

27

28                                               10
     1178914v.2
              Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 12 of 14




 1
     an opinion now about [IND] submission to be negligent.”13 Yet plaintiffs’ opposition
 2
     identifies one of his core opinions as being that “Constellation was negligent in prematurely
 3
     and recklessly advancing CPI-0610 from animal studies to clinical trials.”14 As a result,
 4
     this opinion should be excluded in it’s entirely.
 5
             Finally, part of the Daubert inquiry is whether the expert’s testimony would assist
 6
     a trier of fact through the application of scientific, technical, or specialized expertise, to
 7
     understand the evidence. Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999); Daubert v
 8
     Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589-91 (1993). The U.S. Supreme
 9
     Court has reasoned that for an expert opinion to assist a trier of fact, it must be scientific
10
     knowledge. Id. at 589-590. “The adjective ‘scientific’ implies a grounding in the methods
11
     and procedures of science. Similarly, the word ‘knowledge’ connotes more than subjective
12
     belief or unsupported speculation.” Id. at 590. The Court acknowledged that the testimony
13
     does not have to conclude “certainty” since there are no certainties in science, but it must
14
     be supported by “appropriate validation”. Sutton’s opinions are entirely speculative and
15
     there are no good grounds that he has relied upon to support the opinion that CPI-0610 can
16
     negatively affect brain function or the psychological state of an individual, and as a result,
17
     Constellation should warn of and exclude patients with “prior or active central nervous
18
     system neurological or psychiatric illness,” from the clinical trial. Not one article or study
19
     cited by Sutton concludes this. As a result, his opinion would not assist a trier of fact since
20
     it is support by no medical or scientific literature or studies.
21
                                         III.   CONCLUSION
22
             Sutton’s opinions do not satisfy the Daubert standard and for the reasons set forth
23
     above, the Court should exclude the testimony of Plaintiff’s expert, Dr. James P. Sutton.
24

25

26 13 See Constellation’s Motion to Exclude, Dkt 55, Exhibit B, 33:21-22.
27 14 See Plaintiffs’ Opposition, Dkt 65, p. 4.

28                                                  11
     1178914v.2
              Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 13 of 14




 1                                          Respectfully submitted,
 2
                                            MORRISON MAHONEY LLP
 3

 4                                          /s/ Arthur J. Liederman (Bar No. 1184167)
 5
                                            (Admitted Pro Hac Vice)
                                            aliederman@morrisonmahoney.com
 6                                          /s/ Nicole M. Battisti (Bar No. 4961413)
                                            (Admitted Pro Hac Vice)
 7                                          nbattisti@morrisonmahoney.com
 8                                          MORRISON MAHONEY LLP
                                            120 Broadway, Suite 1010
 9                                          New York, NY 10271
                                            Telephone: (212) 825-1212
10
                                            Facsimile: (212) 825-1313
11
                                            Jeffrey S. Hunter, Esq. (Bar No. 024426)
12                                          JHunter@rcdmlaw.com
13                                          RENAUD, COOK, DRURY, MESAROS,
                                            PA
14                                          One North Central, Ste. 900
                                            Phoenix, AZ 85004-4117
15
                                            Tel: (602) 307-9900
16
                                            Attorney for Defendant
17                                          Constellation Pharmaceuticals, Inc.
18

19

20

21

22

23

24

25

26

27

28                                          12
     1178914v.2
              Case 2:17-cv-00109-JJT Document 68 Filed 01/09/19 Page 14 of 14




 1                                CERTIFICATE OF SERVICE
 2
             I hereby certify on this 9th day of January, 2019, I electronically transmitted the
 3

 4   attached document to the Clerk’s Office using the CM/ECF system for filing and

 5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 6

 7                                        Alan Milstein
                        Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
 8
                                   308 Harper Drive, Suite 200
 9                                   Moorestown, NJ 08057
10                            AMilstein@shermansilverstein.com
                                      Attorney for Plaintiff
11

12

13
                                               ________/s/ Nicole M. Battisti______________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               13
     1178914v.2
